IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Cambodia Taxi, LLC                     :
                                       :
             v.                        : No. 2033 C.D. 2015
                                       : Submitted: June 17, 2016
Philadelphia Parking Authority,        :
                   Appellant           :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                              FILED: July 11, 2016


             The Philadelphia Parking Authority (Authority) appeals from an order
of the Court of Common Pleas of Philadelphia County reversing the Philadelphia
Parking Authority Taxicab and Limousine Division’s (Hearing Officer’s) order
granting the Authority’s motion to amend owner citation T-14536 against
Cambodia Taxi, LLC to include a violation of 52 Pa. Code §1017.24 because the
Hearing Officer did not have jurisdiction and authority to amend a citation after the
citation was issued.


             While this case involves a different citation and different owner, the
underlying facts are the same and the issues are identical to those we resolved in
Yellow 2000 of Philadelphia v. Philadelphia Parking Authority (Pa. Cmwlth., No.
2036 C.D. 2015, filed July 11, 2016), where we held that the Hearing Officer did
have the authority to amend the citation in those circumstances. For the same
reasons set forth in that opinion, we reverse.



                                        _________________________________
                                        DAN PELLEGRINI, Senior Judge




                                          2
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Cambodia Taxi, LLC                     :
                                       :
             v.                        : No. 2033 C.D. 2015
                                       :
Philadelphia Parking Authority,        :
                   Appellant           :




                                    ORDER


             AND NOW, this 11th day of July, 2016, it is hereby ordered that the
Court of Common Pleas of Philadelphia County’s order dated October 2, 2015, at
Case No. 02360, is reversed, and Cambodia Taxi, LLC’s motion to strike portions
of the Philadelphia Parking Authority’s brief is denied.



                                       _________________________________
                                       DAN PELLEGRINI, Senior Judge